FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2009 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Delaware) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 8 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data and preliminary quarterly loan portfolio analysis as of and for the period ended March 31, 2009 attached as Exhibits 99.1 and 99.2, respectively, which are being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Monthly Financial Data as of and for the period ended March 31, 2009 (Unconsolidated) 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended March 31, 2009 S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:April 29, 2009 By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1 Monthly Financial Data as of and for the period ended March 31, 2009 4-5 99.2 Preliminary Quarterly Loan Portfolio Analysis as of and for the period ended March 31, 2009 6-8 3 EXHIBIT 99.1 First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unaudited, Unconsolidated Financial Highlights (Dollars in thousands) As of, for the month ended March 31, 2009 As of, for the month ended February 28, 2009 As of, for the month ended March 31, 2008 As of, for the 3 months ended March 31, 2009 As of, for the 3 months ended March 31, 2008 Cash and investment securities $ 339,680 $ 550,389 $ 395,119 Total mortgage-backed securities $ 39,379 $ 39,984 $ 45,178 Total assets $ 6,839,076 $ 7,250,786 $ 7,081,466 LOANS: Gross loans receivable $ 6,444,622 $ 6,545,807 $ 6,531,119 Loans funded: Single family loans $ 675 $ 9,523 $ 83,188 $ 28,564 $ 127,257 Multi family loans - 15,710 39,170 68,248 145,138 Commercial & industrial real estate loans - - 1,640 - 7,723 Other loans 195 4,072 1,871 4,668 5,192 Total loans funded 870 29,305 125,869 101,480 285,310 Loans originated for third parties 984 - - 984 3,354 Total loans originated $ 1,854 $ 29,305 $ 125,869 $ 102,464 $ 288,664 Percentage of ARMs originated 61 % 97 % 9 % 82 % 15 % Loan repayments: Single family loans $ 12,787 $ 14,885 $ 55,581 $ 30,415 $ 199,534 Multi family & commercial real estate loans 11,970 15,170 50,532 36,581 110,603 Other loans 9,265 868 1,224 12,404 9,950 $ 34,022 $ 30,923 $ 107,337 $ 79,400 $ 320,087 Loans sold $ - $ - $ 700 $ - $ 1,060 Percentage of adjustable rate loans to the total portfolio 70.74 % 71.06 % 86.46 % Non-performing assets to total assets ratio 8.39 % 7.54 % 6.20 % Delinquent loans: Non-accrual single family loans $ 471,335 $ 446,576 $ 393,586 Single family loans 30-59 days delinquent $ 143,744 $ 146,063 $ 165,490 Single family loans 60-89 days delinquent $ 88,049 $ 115,974 $ 107,766 BORROWINGS: Federal Home Loan Bank advances $ 1,595,000 $ 1,940,000 $ 1,875,000 Reverse repurchase agreements $ - $ - $ 370,000 DEPOSITS: Retail deposits $ 3,327,588 $ 3,248,397 $ 3,205,744 Wholesale deposits 1,502,454 1,612,595 855,703 $ 4,830,042 $ 4,860,992 $ 4,061,447 Net increase (decrease) in deposits $ (30,950 ) $ (18,943 ) $ (89,981 ) $ (86,670 ) $ (107,501 ) 4 AVERAGE INTEREST RATES (CONSOLIDATED): As of, for the month ended March 31, 2009 As of, for the month ended February 28, 2009 As of, for the month ended March 31, 2008 As of, for the 3 months ended March 31, 2009 As of, for the 3 months ended March 31, 2008 Yield on loans 5.38% 5.49% 6.69% 5.52% 6.96% Yield on investments 2.34% 2.54% 5.05% 2.32% 5.09% Yield on earning assets 5.07% 5.21% 6.57% 5.18% 6.82% Cost of deposits 2.82% 2.87% 3.63% 2.86% 3.87% Cost ofborrowings 3.08% 2.80% 4.19% 2.84% 4.56% Cost of money 2.90% 2.85% 3.84% 2.85% 4.12% Earnings spread 2.17% 2.36% 2.73% 2.33% 2.70% Effective net spread 2.15% 2.32% 3.01% 2.30% 2.91% 5 EXHIBIT 99.2 PRELIMINARY QUARTERLY LOAN PORTFOLIO ANALYSIS Unaudited, Unconsolidated (Dollars in thousands) Summary of Loan Portfolio Balances March 31, 2009 December 31, 2008 March 31, 2008 First trust deeds residential loans: One to four units $ 4,215,571 $ 4,378,731 $ 4,511,357 Five or more units 1,975,655 1,936,286 1,749,468 Residential loans 6,191,226 6,315,017 6,260,825 Other real estate loans 147,010 154,994 163,970 Non-Real estate loans 106,386 114,392 106,324 Total loans receivable $ 6,444,622 $ 6,584,403 $ 6,531,119 Single family loan portfolio by year of origination Year of Origination March 31, 2009 December 31, 2008 March 31, 2008 2003 and prior $ 292,397 6.9 % $ 301,288 6.8 % $ 374,451 8.3 % 2004 544,122 12.9 % 567,660 13.0 % 678,709 15.0 % 2005 1,297,572 30.8 % 1,390,979 31.8 % 1,947,025 43.1 % 2006 825,049 19.6 % 876,255 20.0 % 1,026,595 22.8 % 2007 332,958 7.9 % 341,023 7.8 % 364,182 8.1 % 2008 894,944 21.2 % 901,526 20.6 % 120,395 2.7 % 2009 28,529 0.7 % - 0.0 % - 0.0 % Total single family portfolio $ 4,215,571 100.0 % $ 4,378,731 100.0 % $ 4,511,357 100.0 % Single family loan portfolio by original LTV ratio Original LTV Ratio March 31, 2009 December 31, 2008 March 31, 2008 <65% $ 938,730 22.2 % $ 949,119 21.6 % $ 780,105 17.3 % 65 - 70% 533,547 12.7 % 535,765 12.2 % 494,561 11.0 % 70 - 75% 587,872 13.9 % 606,856 13.9 % 593,323 13.1 % 75 - 80% 1,942,552 46.1 % 2,047,508 46.8 % 2,272,613 50.4 % 80 - 85% 42,231 1.0 % 46,797 1.1 % 69,162 1.5 % 85 - 90% 133,128 3.2 % 153,273 3.5 % 247,644 5.5 % >90% 37,511 0.9 % 39,413 0.9 % 53,949 1.2 % Total single family portfolio $ 4,215,571 100.0 % $ 4,378,731 100.0 % $ 4,511,357 100.0 % Single family loan portfolio by estimated current LTV ratio Estimated Current LTV -Price Adjusted(1) Loan Balance % of Portfolio Average Estimated Current LTV Ratio <70% $ 885,548 21.0 % 51.5 % >70% <80% 533,007 12.6 % 75.4 % >80% <90% 606,707 14.4 % 84.9 % >90% <100% 533,512 12.7 % 95.4 % >100% <110% 506,850 12.0 % 104.8 % >110% 983,062 23.3 % 126.0 % Partially Charged Off (2) 156,061 3.7 % 100.0 % Not in MSAs 10,824 0.3 % N/A Total single family portfolio $ 4,215,571 100.0 % 90.3 % (1)The current estimated loan to value ratio is based on OFHEO December 2008 data. The OFHEO housing price index provides a broad measure of the housing price movements by Metropolitan Statistical Area (MSA). In evaluating the potential for loan losses within the bank’s portfolio, the Bank considers both the fact that OFHEO data cannot reflect price movements for the most recent three months, and that individual areas within an MSA will perform worse than the average for the larger area. The Bank therefore also looks at sales data that is available by zip code, as well as the Bank’s experience with marketing foreclosed properties in estimating the loan loss reserve that is required. (2)548 severely delinquent loans were charged off by$109.9 million to their estimated collateral value, while 4 previously charged off loans became current during the quarter. 6 Single family loan portfolio by borrower documentation type Borrower documentation type (3) March 31, 2009 December 31, 2008 March 31, 2008 Verified Income/Verified Assets $ 1,794,891 42.6 % $ 1,808,445 41.3 % $ 1,214,599 26.9 % Stated Income/Verified Assets 1,022,258 24.2 % 1,087,151 24.8 % 1,383,098 30.7 % Stated Income/Stated Assets 1,041,623 24.7 % 1,100,672 25.2 % 1,420,761 31.5 % No Income/No Assets 356,799 8.5 % 382,463 8.7 % 492,899 10.9 % Total single family portfolio $ 4,215,571 100.0 % $ 4,378,731 100.0 % $ 4,511,357 100.0 % (3) Low documentation categories include$674.4 million of loans that have been fully documented during the modification process. Single family loan portfolio by geographic distribution Region March 31, 2009 December 31, 2008 March 31, 2008 Los Angeles County $ 1,212,260 28.7 % $ 1,233,889 28.2 % $ 1,132,580 25.1 % San Francisco Bay Area 737,736 17.5 % 768,262 17.5 % 751,595 16.7 % Central California Coast 577,019 13.7 % 598,268 13.7 % 568,613 12.6 % San Diego Area 420,583 10.0 % 441,631 10.1 % 536,423 11.9 % Orange County 467,888 11.1 % 479,464 10.9 % 429,423 9.5 % San Bernardino / Riverside Counties 277,432 6.6 % 296,624 6.8 % 357,999 7.9 % San Joaquin Valley 176,414 4.2 % 194,741 4.4 % 283,412 6.3 % Sacramento Valley 181,808 4.3 % 197,861 4.6 % 259,249 5.7 % Other 164,431 3.9 % 167,991 3.8 % 192,063 4.3 % Total single family portfolio $ 4,215,571 100.0 % $ 4,378,731 100.0 % $ 4,511,357 100.0 % Delinquent and nonaccrual loans by year of origination Year of Origination 30-89 Days Delinquent(4) Non-accrual (5) Total 2003 and prior $ 5,705 2.5 % 20,031 4.2 % 25,736 3.7 % 2004 48,455 20.9 % 61,365 13.0 % 109,820 15.6 % 2005 96,532 41.7 % 217,344 46.1 % 313,876 44.6 % 2006 64,044 27.6 % 150,137 31.9 % 214,181 30.5 % 2007 14,206 6.1 % 22,458 4.8 % 36,664 5.2 % 2008 2,851 1.2 % - 0.0 % 2,851 0.4 % Total single family defaults $ 231,793 100.0 % 471,335 100.0 % 703,128 100.0 % (4)This category includes 4 loans that were non-accrual in the previous quarter with partial charge-offs of $585 thousand. (5)This category includes 540 severely delinquent loans, which were charged off by $108.8 million to their estimated collateral value. Delinquent and nonaccrual loans by geographic distribution Region Delinquent Balance % of Total Delinquent Delinquent % of regional portfolio Los Angeles County $ 124,750 17.7 % 10.3 % San Francisco Bay Area 119,332 17.0 % 16.2 % Central California Coast 101,001 14.4 % 17.5 % San Diego Area 83,751 11.9 % 19.9 % Orange County 63,978 9.1 % 13.7 % San Bernardino/Riverside 73,281 10.4 % 26.4 % San Joaquin Valley 48,459 6.9 % 27.5 % Sacramento Valley 52,796 7.5 % 29.0 % Other 35,780 5.1 % 21.8 % Total single family defaults $ 703,128 100.0 % 16.7 % Delinquent and nonaccrual loans by borrower documentation type Borrower documentation type Delinquent Balance % of Total Delinquent Delinquent % of documentation type Verified Income/Verified Assets $ 117,645 16.7 % 6.6 % Stated Income/Verified Assets 224,894 32.0 % 22.0 % Stated Income/Stated Assets 278,286 39.6 % 26.7 % No Income/No Assets 82,303 11.7 % 23.1 % Total single family defaults $ 703,128 100.0 % 16.7 % 7 Delinquent and nonaccrual loans by estimated current loan to value ratio Estimated Current LTV -Price Adjusted(6) Loan Balance % of Total Delinquent Average Estimated Current LTV Ratio <70% $ 26,876 3.8 % 52.7 % >70% <80% 43,538 6.2 % 75.4 % >80% <90% 48,516 6.9 % 85.4 % >90% <100% 80,395 11.4 % 95.9 % >100% <110% 107,302 15.3 % 104.8 % >110% 237,190 33.7 % 127.4 % Partially Charged Off (7) 157,791 22.5 % 100.0 % Not in MSAs 1,520 0.2 % N/A Total single family defaults $ 703,128 100.0 % 106.7 % (6)The current estimated loan to value ratio is based on OFHEO December 2008 data. (7)544 loans were charged off by $109.4 million to their estimated collateral value. Forecast of single family loan portfolio payment recast Recast quarter(8) Recast Balance Number of Loans 2nd quarter 2009 $ 36,147 81 3rd quarter 2009 96,133 238 4th quarter 2009 169,033 369 Total 2009 301,313 688 2010 634,023 1,380 2011 432,415 854 Thereafter 253,437 354 Grand total $ 1,621,188 3,276 (8) Period in which currently performing borrowers are estimated to reach their maximum negative amortization, and be required to make a fully amortizing payment, assuming all borrowers make the minimum payment, and no loans are prepaid prior to their reset date.Does not include loans that have already reached their payment recast or loans that by their terms do not allow for negative amortization. Real estate owned activity Real Estate Owned Balance Number of Properties Beginning balance (as of 12/31/2008) $ 117,664 478 Acquired REOs 130,439 284 Charged-offs and writedowns (71,271 ) Sold REOs (78,751 ) (347 ) Ending REO Balance (as of 3/31/2009) $ 98,081 415 Properties in Escrow $ 34,967 172 Loss Mitigation Activity(9) Loan modifications 2009 year-to-date Loan Balance Number of Loans Loan terms modified to: Monthly Adjustable Interest Only 5-years $ 229,686 473 Fixed Interest Only 5-years 168,329 359 Monthly Adjustable Amortizing 5-years 121,931 272 Fixed Amortizing 5-years 133,661 265 6-month Adjustable Interest Only 5-years 67,530 154 6-month Adjustable Amortizing 10,832 25 Other 5,018 9 Grand total (10) $ 736,987 1,557 (9) Of these 1,557 modified loans,1,511 loans with a net balance of $718.5 million were considered to be troubled debt restructuring, based on the Bank's underwriting of the borrower and the property at the date of the modifcation. Based on the yield reduction of these modified loans thebank maintains an impaired valuation allowance of $53.2 million. (10) This disclosure does not include 174 severely delinquent modified loans that were moved to non-accrualstatus with anestimated collateral value of $55.8 million. 8
